


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “First Amendment”) is
dated effective as of the 21st day of June, 2013, and is to be and become part
of that certain Purchase and Sale Agreement between WELLS VAF-330 Commerce
Street, LLC, a Delaware limited liability company, as Seller therein, and
COMMERCE STREET NASHVILLE PARTNERSHIP, a Tennessee general partnership, as
Purchaser therein, dated as of May 29, 2013, (the “Agreement”) for the purchase
and sale of certain property (the “Property”) containing all that tract or
parcel of real property located in Nashville, Tennessee and as more particularly
described in the Agreement.


WITNESSETH


WHEREAS, the parties have agreed to extend the Loan Commitment Contingency Date
to July 5, 2013;
    
NOW THEREFORE, for and in consideration of the mutual covenants contained
herein, One and No/100ths Dollar ($1.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:


1.     All terms used herein with an initial capital letter and not otherwise
defined herein shall have the meaning ascribed thereto in the Agreement.


2.    The Loan Commitment Contingency Date defined in Section 3.8 of the
Agreement is hereby extended to July 8, 2013.


3.    This First Amendment may be executed in several counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument. Facsimile signatures shall be considered binding
and original signatures.
EXCEPT AS MODIFIED HEREIN, all other terms, covenants, conditions and
obligations of the Agreement shall remain in full force and effect, and are
hereby ratified and confirmed by the parties.




[SIGNATURES CONTAINED ON FOLLOWING PAGE]





1









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Purchase and Sale Agreement to be executed as of the date set forth above.




SELLER:
WELLS VAF-330 COMMERCE STREET, LLC,
a Delaware limited liability company


By: Wells Mid-Horizon Value-Added Fund I, LLC,
a Georgia limited liability company, its sole member


By: Wells Investment Management Company, LLC,
a Georgia limited liability company, its manager
   
By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Senior Vice President
PURCHASER:
COMMERCE STREET NASHVILLE PARTNERSHIP
By: /s/ Brooks R. Smith
Name: /s/ Brooks R. Smith
Title: Authorized Representative
ESCROW AGENT:
FIRST AMERICAN TITLE INSURANCE COMPANY
By: /s/ William L. Rosenberg 6/20/2013
Name: William L. Rosenberg
Title: Asst V.P.


 
 
 




2







